DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow measurement using multiple pitot tubes and multiple sensors.



Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1 recites the limitation "the pressures" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a cross-section of the pipe” in line 1.  It is unclear if this cross-section of pipe is the same cross-section of pipe recited in parent claim 11 or if it is a different cross-section of pipe.  The examiner has interpreted the claim to mean that it is the same cross-section of pipe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101590520 by Park (“Park”) in view of U.S. Patent 4,052,897 issued to DeBaun (“DeBaun”) and U.S. Patent 6,241,950 issued to Veelenturf et al. (“Veelenturf”).

As for claim 1, Park discloses a device for measuring a flow of a medium through a pipe (Fig. 7), wherein the device comprises multiple pitot tubes (see Fig. 7) and a sensing unit (140), wherein each of the pitot tubes has a respective total pressure outlet (111) and a respective static pressure outlet (121), wherein the sensing unit (140, 300) has a respective total pressure inlet (“total pressure inlet” in annotated Fig. 7 below) and a respective static pressure inlet (“static pressure inlet” in annotated Fig. 7 below), wherein all of the total pressure outlets are fluidly connected to all of the total pressure inlets by respective first connection lines (“first connection line” in annotated Fig. 7 below; for example, the first connection line on the left side of Fig. 7 includes the short vertical portion above 111 and the first shared tube segment), wherein all of the static pressure outlets are fluidly connected to all of the static pressure inlets by respective second connection lines (“second connection line” in annotated Fig. 7 below; for example, the second connection line on the right side of Fig. 7 includes the short vertical portion above 121 and the second shared tube segment), wherein the sensing unit (140, 300) is configured to determine the flow of the medium through the pipe, and wherein all first connection lines include a first shared tube segment (“first shared tube segment” in annotated Fig. 7 below) and/or all second connection lines include a second shared tube segment (“second shared tube segment” in annotated Fig. 7 below).
	Park does not explicitly disclose that the sensing unit is configured to determine the flow of the medium through the pipe by comparing the pressures at the respective total pressure inlet and the respective static pressure inlet with each other.
Instead, Park discloses that the sensing unit is configured to determine the flow of the medium through the pipe by measuring a flow rate due to the difference in pressure at the respective total pressure inlet and the respective static pressure inlet (see the paragraph beginning “A differential pressure passage 30 is formed …” and the subsequent paragraph).
However, DeBaun discloses a sensing unit (19, 20) that is configured to determine a flow of a medium through a pipe by comparing pressures at a total pressure inlet and a static pressure inlet with each other (col. 6, lines 38-41 and col. 6,lines 56-58)..
Because Park and DeBaun both disclose sensing units configured to determine a flow of a medium through a pipe, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the sensing unit of DeBaun for the sensing unit of Park to achieve the predictable result of determining a flow of medium through a pipe.
	Park as modified by DeBaun does not disclose that the device comprises multiple sensing units.  Instead, Park as modified by DeBaun discloses only a single differential pressure sensing unit (DeBaun: 19).
However, Veelenturf discloses a device that comprises multiple sensing units (24a-24d).  Veelenturf discloses that the sensing units are differential pressure sensing units.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Park and DeBaun by including the multiple sensing units as disclosed by Veelenturf in order to accurately measure differential pressure in different pressure ranges (Veelenturf: col. 5, lines 15-32).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

As for claim 2, Park as modified by DeBaun and Veelenturf discloses that the pitot tubes are averaging pitot tubes (Park: see the multiple holes in each pitot tube in Fig. 7).

As for claim 3, Park as modified by DeBaun and Veelenturf discloses that the first connection lines have the same length (Park: see Fig. 7) and/or wherein the second connection lines have the same length (Park: see Fig. 7).

As for claim 6, Park as modified by DeBaun and Veelenturf discloses that all total pressure inlets (Park: “total pressure inlet”  and Veelenturf: right side of 24a-24d in Fig. 2) are connected directly to the first shared tube segment (Park: “first shared tube segment and Veelenturf: 20) and/or wherein all static pressure inlets (Park: “static pressure inlet” and Veelenturf: left side of 24a-24d in Fig. 2) are connected directly to the second shared tube segment (Park: “second shared tube segment” and Veelenturf: 22).

As for claim 9, Park as modified by DeBaun and Veelenturf discloses a pipe (Park: 200) and a device for measuring a flow of a medium through the pipe, wherein the device is configured according to claim 1 (see the rejection of claim 1 above).

As for claim 10, Park as modified by DeBaun and Veelenturf discloses that the pitot tubes are spaced apart from each other along an axis of the tube (Park: see Fig. 7).

As for claim 13, Park as modified by DeBaun and Veelenturf discloses that in a cross-section of the pipe the pitot tubes are arranged parallel to each other (Park: see Fig. 7).

As for claim 14, Park as modified by DeBaun and Veelenturf discloses the arrangement according the claim 9 (see the rejection of claim 9 above).
Park as modified by DeBaun and Veelenturf does not disclose that the pipe has a cross- sectional area of at least 1 m2.  Instead, Park discloses that the pipe is of an undetermined size and that the pitot tubes are used to measure the flow speed in the pipe.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the pipe of Park, DeBaun and Veelenturf to be the claimed size in order to achieve the predictable result of measuring the flow speed in the pipe of the claimed size.

Claims 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over KR 101590520 by Park (“Park”) in view of U.S. Patent 4,052,897 issued to DeBaun (“DeBaun”) and U.S. Patent 6,241,950 issued to Veelenturf et al. (“Veelenturf”) as applied to claim 9, further in view of U.S. Patent 4,453,419 issued to Engelke (“Engelke”).

As for claim 11, Park as modified by DeBaun and Veelenturf discloses the arrangement according to claim 9 (see the rejection of claim 9 above).
Park as modified by DeBaun and Veelenturf does not disclose that in a cross-section of the pipe each of the pitot tubes is oriented differently.
However, Engelke discloses that in a cross-section of a pipe each of a plurality of pitot tubes is oriented differently (see Fig. 6).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the pitot tubes of Park, DeBaun and Veelenturf to be oriented differently as disclosed by Engelke in order to insure that representative pressures are detected across the area of the pipe (Engelke: col. 7, lines 15-22)

As for claim 12, Park as modified by DeBaun, Veelenturf and Engelke discloses that in a cross-section of the pipe all pitot tubes enclose an angle in the range of 30 and 60° with the respective neighboring pitot tube (Engelke: see Fig. 6).

Claims 1, 3-6, 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,036,054 issued to Goulet (“Goulet”) in view of U.S. Patent 6,241,950 issued to Veelenturf et al. (“Veelenturf”) and U.S. Patent 4,052,897 issued to DeBaun (“DeBaun”).

As for claim 1, Goulet discloses a device for measuring a flow of a medium through a pipe (Fig. 1), wherein the device comprises multiple pitot tubes (26) and a sensing unit (col. 2, lines 63-66), wherein each of the pitot tubes has a respective total pressure outlet (“total pressure outlet” in annotated Fig. 4 below) and a respective static pressure outlet (“static pressure outlet” in annotated Fig. 4 below).
Goulet does not disclose that the device comprises multiple sensing units.  Instead, Goulet discloses only a single differential pressure sensing unit (Goulet: col. 2,lines 63-66).
However, Veelenturf discloses a device that comprises multiple sensing units (24a-24d).  Veelenturf discloses that the sensing units are differential pressure sensing units.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Goulet by including the multiple sensing units as disclosed by Veelenturf in order to accurately measure differential pressure in different pressure ranges (Veelenturf: col. 5, lines 15-32).
Goulet as modified by Veelenturf discloses wherein each of the multiple sensing units has a respective total pressure inlet (Goulet: connected to 22 and Veelenturf: the right side of 24a-24d in Fig. 2) and a respective static pressure inlet (Goulet: connected to 24 and Veelenturf: the left side of 24a-24d in Fig. 2), wherein all of the total pressure outlets are fluidly connected to all of the total pressure inlets by respective first connection lines (Goulet: “first connection line” in annotated Fig. 4 below; for example the first connection line on the top half of Fig. 7 includes the top half of 14 and also 16), wherein all of the static pressure outlets are fluidly connected to all of the static pressure inlets by respective second connection lines (Goulet: “second connection lines” in annotated Fig. 4 below; for example the second connection line on the top half of Fig. 7 includes the top half of 18 and also 20), and wherein all first connection lines include a first shared tube segment (Goulet: 16) and/or all second connection lines include a second shared tube segment (Goulet: 20).
Although Goulet discloses that the device is used in the measurement of the velocity or rate of air flow (Goulet: col. 2, lines 41-43), Goulet as modified by Veelenturf does not explicitly disclose that each of the multiple sensing units is configured to determine the flow of the medium through the pipe by comparing the pressures at the respective total pressure inlet and the respective static pressure inlet with each other.
However, DeBaun discloses a sensing unit (19, 20) that is configured to determine a flow of a medium through a pipe by comparing pressures at a total pressure inlet and a static pressure inlet with each other (col. 6, lines 38-41 and col. 6,lines 56-58).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensing units of Goulet and Veelenturf to determine the flow of the medium as disclosed by DeBaun in order to allow a user to know the velocity of the medium through the pipe (DeBaun: col. 1,lines 5-12).
	
    PNG
    media_image2.png
    720
    1280
    media_image2.png
    Greyscale

As for claim 3, Goulet as modified by Veelenturf and DeBaun discloses that the first connection lines have the same length (Goulet: see annotated Fig. 4 above) and/or wherein the second connection lines have the same length (Goulet: see annotated Fig. 4 above).

As for claim 4, Goulet as modified by Veelenturf and DeBaun discloses that at least two of the total pressure outlets are connected to the first shared tube segment via a T-junction (Goulet: “T junctions” in annotated Fig. 4 above; the junction connects the top half of 14, the bottom half of 14, and 16) and/or wherein at least two of the static pressure outlets are connected to the second share tube segment via a T-junction (Goulet: “T junctions” in annotated Fig. 4 above; the junction connects the top half of 18, the bottom half of 18, and 20).

As for claim 5, Goulet as modified by Veelenturf and DeBaun disclose that the first shared tube segment (Goulet: 16) is connected to the total pressure outlets via a first manifold of T junctions (Goulet: see Fig. 1 in which a plurality of junctions between 16 and a plurality of 14 exist) and/or wherein the second shared tube segment (Goulet: 20) is connected to the static pressure outlets via a second manifold of T-junctions (Goulet: see Fig. 1 in which a plurality of junctions between 20 and a plurality of 18 exist).

As for claim 6, Goulet as modified by Veelenturf and DeBaun discloses that all total pressure inlets (Veelenturf: right side of 24a-24d in Fig. 2) are connected directly to the first shared tube segment (Goulet: 16 and Veelenturf: 20) and/or wherein all static pressure inlets (Veelenturf: left side of 24a-24d in Fig. 2) are connected directly to the second shared tube segment (Goulet: 20 and Veelenturf: 22).

As for claim 8, Goulet as modified by Veelenturf and DeBaun discloses that all first connection lines cover the same length between the respective total pressure outlet and the first shared tube segment (Goulet: see annotated Fig. 4 above) and/or wherein all second connection lines cover the same length between the respective static pressure outlet and the second snared tube segment (Goulet: see annotated Fig. 4 above).

As for claim 9, Goulet as modified by Veelenturf and DeBaun discloses an arrangement comprising a pipe (Goulet: 10) and a device for measuring a flow of a medium through the pipe, wherein the device is configured according to claim 1 (see the rejection of claim 1 above).

As for claim 10, Goulet as modified by Veelenturf discloses that the pitot tubes (Goulet: 26) are spaced apart from each other along an axis (i.e. an axis along the width of 10) of the tube (Goulet: see Fig. 1).

As for claim 13, Goulet as modified by Veelenturf and DeBaun discloses that in a cross-section of the pipe the pitot tubes are arranged parallel to each other (Goulet: see Fig. 1).

As for claim 14, Goulet as modified by Veelenturf and DeBaun discloses the arrangement according the claim 9 (see the rejection of claim 9 above).
Goulet as modified by Veelenturf and DeBaun does not disclose that the pipe has a cross- sectional area of at least 1 m2.  Instead, Goulet discloses that the pipe is of an undetermined size and that the pitot tubes are used to measure the pressures in the pipe.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the pipe of Goulet, Veelenturf and DeBaun to be the claimed size in order to achieve the predictable result of measuring the pressures in the pipe of the claimed size.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,036,054 issued to Goulet (“Goulet”) in view of U.S. Patent 6,241,950 issued to Veelenturf et al. (“Veelenturf”) and U.S. Patent 4,052,897 issued to DeBaun (“DeBaun”) as applied to claim 1, further in view of U.S. Patent 3,981,193 issued to Goulet (“Goulet ‘193”).

As for claim 7, Goulet as modified by Veelenturf and DeBaun discloses the device according to claim 1 (see the rejection of claim 1 above) and that all total pressure inlets (Veelenturf: right side of 24a-24d in Fig. 2) are connected directly to the first shared tube segment (Goulet: 16 and Veelenturf: 20) and/or wherein all static pressure inlets (Veelenturf: left side of 24a-24d in Fig. 2) are connected directly to the second shared tube segment (Goulet: 20 and Veelenturf: 22).
Goulet as modified by Veelenturf and DeBaun does not disclose that the connections are at an axial center of the first shared tube segment and/or at an axial center of the second shared tube segment.  Instead, Goulet discloses connections at generic locations of the first and second shared tube segments (Goulet: Figs. 1 and 2).  Goulet discloses that the connections fluidly connect the inlets to upstream portions of conduit (Goulet: see Figs. 1 and 2).
However, Goulet ‘193 discloses connections (36, 38) that are at an axial center (see Fig. 2) of a first shared tube segment (10, 12) and/or at an axial center (see Fig. 2) of a second shared tube segment (16, 18).  Goulet ‘193 discloses that the connections fluidly connect the inlets to upstream portions of conduit (Goulet: see Fig. 2).
Because Goulet and Goulet ‘193 both disclose connections between inlets and upstream portions of conduit, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the connections of Goulet ‘193 for the connections of Goulet to achieve the predictable result of connecting inlets to upstream portions of conduit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,297,900 issued to Brandt, Jr. (“Brandt”) is cited for all that it discloses including pitot tubes used in an averaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853